Citation Nr: 1822813	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-30 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to September 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entirety of the appeal, the Veteran's PTSD has been manifested by disturbances of motivation and mood, social isolation, and difficulty in establishing and maintaining effective relationships, resulting in occupational and social impairment with reduced reliability and productivity, based on symptoms akin to the level of severity being shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for the Veteran's service-connected PSTD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in October 2012 and February 2014. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board highlights the RO's request for additional evidence in February 2014.  However, the Veteran has not submitted any additional evidence and a statement of accredited representative was submitted in February 2015, indicating there was no further argument.  The November 2012 VA examiner also noted the Veteran never sought mental health treatment.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In connection with a claim for an increased initial rating, VA must decide the appeal on the existing record, without additional development.  38 C.F.R. § 3.655 (b).  No further assistance is available to the Veteran, as VA's efforts to garner additional evidence have been stymied. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

PTSD

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130.  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ initially certified the Veteran's appeal to the Board on April 2015.

Factual Background

The Veteran's PTSD is evaluated as 50 percent disabling from June 13, 2012 under DC 9411.  

A May 2011 private treatment record noted the Veteran was working as a commercial cleaner and in school maintenance.  The Veteran reported that he would be retiring from school maintenance in three months' time.  The record also noted that a review of systems showed that the Veteran was negative for depression, anxiety, high stress level, and sleep disturbance.  

The Veteran was provided a VA examination in August 2012.  During examination, the Veteran reported that while he had a good relationship with his family, he was socially isolated.  He had been married for twenty-six years and had two children.  The examiner noted the Veteran last worked in 2011 as a custodian, a position he held for twelve years.  The Veteran reported that as he got older, his symptoms had increased in frequency and severity.  The Veteran stated that in 2011 he had to resign from his job because his PTSD symptoms negatively affected his job performance and that his symptoms got too much for him.  The examiner noted the Veteran experienced recurrent and distressing recollections and recurrent dreams of the traumatic events during service.  The examiner noted the Veteran acted or felt as if the traumatic events were recurring and had intense psychological distress and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events.  The examiner noted the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma as well as activities, places, or people that aroused recollections of the trauma.  The Veteran was noted to have markedly diminished interest or participation in significant activities, had feelings of detachment or estrangement from others, and had restricted range of affect.  The examiner noted the Veteran had difficulty falling or staying asleep, experienced irritability or outbursts of anger, had difficulty concentrating, had hypervigilance, and experienced exaggerated startle response.  The examiner noted the Veteran's PTSD symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  

In an October 2012 notice of disagreement, the Veteran reported that he stopped working two years ago because he was unable to function as a custodian.  

The Veteran was provided another VA examination in November 2012.  During examination, the examiner noted there were no changes since his last examination three months before.  The Veteran reported a close relationship with his children and grandchildren but did not feel as close to his wife.  He reported having no outside friends but reported that he enjoyed gardening, watching football, and doing all of the maintenance in the interior and exterior of the house.  The Veteran saw his grandchildren two times a week.  The Veteran stated that he last worked as a custodian in a school two years ago and stated he managed the whole school.  He reported that he had no difficulty with getting along with others and that "they were sorry that [he] left" because he got along well with others.  The Veteran reported that he had become forgetful and had some concentration difficulties on the job and also experienced brief depressive episodes that occurred once every two weeks.  During an episode, the Veteran stated that he became tearful after thinking about his military stressors, and then would recover again in five to ten minutes.  He said he quit his job because he did not want anyone to see him crying and that he was a private person.  He reported that he was concerned he would lose his job if he was found crying.  He said that due to his concentration and memory difficulties, he frequently forgot to conduct some tasks such as checking out the furnaces.  He stated he was sure his omissions were noticed but that he was never reprimanded for forgetting to do tasks.  The Veteran stated his tearful episodes had increased since he left his job and that at the time of the examination, he experienced them several times a week but recovered in five to ten minutes.  The Veteran reported that his depressive symptoms had increased over the last one to two years since he left his job but he denied experiencing nightmares, hypervigilance, hyperstartle, or panic attacks.  He stated that daytime intrusive thoughts occurred in the absence of triggers but resulted in a depressive rather than anxious response.  He reported that he always had been a little nervous since his childhood but denied this nervousness interfered with his daily life.  He said it drove him to be more productive such as in his current role in managing the interior and exterior of his home.  He also described experiencing mild social anxiety which he denied experiencing prior to military service.  The examiner noted the Veteran never sought mental health treatment and had never been prescribed psychiatric medication.  The Veteran reported drinking five to six beers or glasses of wine daily and had been doing so for the last five to six years to promote sleep and avoid depressive thoughts.  

On examination, the examiner noted the Veteran had feelings of detachment or estrangement from others, had difficulty falling or staying asleep, and had difficulty concentrating.  The examiner noted the Veteran did not meet the full criteria for PTSD.  The examiner noted the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  After examination, the examiner found the Veteran met the criteria for anxiety disorder, depressive disorder, and alcohol abuse.  The examiner found that the Veteran's depression was at least as likely as not associated with his military service.  The examiner noted the Veteran's reports of social anxiety but also noted the Veteran denied experiencing nightmares, hypervigilance, hyperstartle, and panic attacks.  The examiner also noted the Veteran denied experiencing intrusive thoughts associated with anxiety and denied avoidance symptoms associated with military stressors.  The Veteran stated he did not discuss military stressors much because he was a private person and felt depressed when he did discuss them.  The examiner noted the Veteran did not avoid reminders of events, like war movies, and denied emotional numbness and reported feeling close to his children and grandchildren.  However, the examiner noted the Veteran reported being socially isolated secondary to his depression and self-consciousness.  The Veteran reported sleeping six to seven hours a night with early/middle insomnia.  The Veteran indicated he was unaware of any ruminations or anxious thoughts contributing to early insomnia but said he drank to get to sleep.  He said he did not know why he woke up after several hours but middle insomnia was likely secondary to alcohol abuse.  The examiner also reiterated the Veteran's reports of sporadic depressive episodes occurring for three to four hours three to four times a week.  He stated that his depressive symptoms had increased over the last one to two years.  The examiner opined that the Veteran's symptoms had not increased or decreased since his last examination three months ago.  The examiner also found that the Veteran's symptoms had a moderate negative impact on his ability to obtain or maintain gainful employment whether physical or sedentary.  The examiner noted the Veteran's reports that he forgot some tasks and also became briefly tearful for short periods of time, which had since increased.  However, the examiner also noted the Veteran's reports that his job was not in jeopardy at the time of his departure and that his employers were sorry he left.  

Analysis

Turning to the question of the Veteran's entitlement to an initial rating in excess of 50 percent for his service-connected PTSD from June13, 2012, and in light of the evidence discussed above, the Board finds that an initial disability rating in excess of 50 percent is not warranted.  The Board notes that the Veteran has complained of depression and anxiety and feelings of detachment and estrangement as well as problems sleeping.  Hence, the Board finds that the Veteran's PTSD more nearly approximates the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by his trouble with sleep, anxiety, feelings of detachment and estrangement, and ongoing disturbances of motivation and mood.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list). 

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.  Therefore, a disability rating in excess of the 50 percent disability rating initially assigned is not warranted.  In so finding, the Board notes that there is no evidence that the Veteran has problems tantamount to obsessive or ritualistic behavior that interfered with his routine activities.  There is, further, no evidence that he has at any time displayed stereotyped speech or neglect of personal appearance and hygiene.  The record does not show the Veteran complained of suicidal and homicidal ideations and psychotic symptoms.  Additionally, the Veteran has consistently been found able to perform activities of daily living, he maintains the household and conducts household chores.  These are the sort of things that strongly suggest that he does not experience deficiencies in most areas as is required for a 70 percent rating.  Rather, his difficulties are akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that the Veteran has not been found to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

In sum, the Board finds that the Veteran's symptoms of PTSD are not of the degree contemplated by the criteria for a 70 percent rating; they are more like those contemplated by the initially assigned 50 percent rating.  He is not deficient in most areas.  His speech is not illogical, obscure, or irrelevant; he does not experience near-continuous panic or depression.  He has not been so irritable as to have periods of violence.  In reaching this conclusion, the Board acknowledges that there is some evidence of occupational and social impairment.  Nevertheless, the Veteran has stated he maintained relationships with his wife, children, and grandchildren.  As discussed above, the Veteran has at no time exhibited gross impairment of thought processes.  Also, there is no indication that the Veteran is unable to communicate without speech problems.  In addition, the Veteran worked for 12 years as a school custodian before retiring.  Although the Veteran reported quitting his employment due to his intermittent depressive episodes and some memory and concentration difficulties, he also indicated that his job was not in jeopardy before he left and that his employers were "sorry that[he] left" because he got along well with others; thus showing occupational impairment with reduced reliability and productivity.  Although he has been noted to experience anxiety and depressed mood and intermittent flashbacks, the kinds of problems he experiences are most like those set forth in the criteria for a 50 percent rating.  Consequently, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 50 percent for the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.7.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied.


REMAND

The Veteran also asserts entitlement to a TDIU due to his service-connected disabilities.  He is currently service connected for PTSD (50 percent disabling) and tinnitus (10 percent disabling). 

A TDIU may be assigned to a Veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  Alternatively, if a Veteran is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in §4.16(a), as is the case here, the rating authority should refer the matter to the director of the Compensation Services for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; rather, the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Further, the question is not whether the Veteran can find employment, but "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

In the November 2012 VA examination, the examiner specifically found that the Veteran's symptoms had a moderate negative impact on his ability to obtain or maintain gainful employment whether physical or sedentary.  In light of the evidence showing the Veteran's depressive episodes had increased since his last occupation in 2011, the Veteran's reports of memory and concentration problems, and the November 2012 VA examiner's finding that the Veteran's service connected psychiatric disability had a negative impact on his employability, physical or sedentary, the Board finds that the issue of entitlement to TDIU should be referred to the Director of the Compensation Services for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to a TDIU to the Chief Benefits Director or the Director of Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. §4.16 (b).

2.  Readjudicate the issue remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


